                        Case 6:21-mc-00766                   Document 1            Filed 07/06/21         Page 1 of 31
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                     __________     of Oregon
                                                                District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 6:21-mc-766
 The premises located at or near to 150 Jefferson Street,                    )
   Eugene, OR, 97402, a backpack, and the person of                          )
  Brandon Knight, as further described in Attachment A
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  The premises located at or near to 150 Jefferson Street, Eugene, OR, 97402, a backpack, and the person of Brandon
  Knight, as further described in Attachment A hereto.
located in the                          District of           Oregon              , there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 U.S.C. § 875(c)                        Transmitting threats in interstate commerce



          The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                             Natalie R. Stewart, Special Agent, FBI
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                          5:13pm
           Telephone at _______a.m./p.m.              (specify reliable electronic means).

           July 6, 2021
Date:
                                                                                                        Judge’s signature

City and state: Eugene, Oregon                                                          Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                      Printed name and title
            Case 6:21-mc-00766        Document 1      Filed 07/06/21      Page 2 of 31




DISTRICT OF OREGON, ss:               AFFIDAVIT OF NATALIE R. STEWART

                             Affidavit in Support of an Application
                             Under Rule 41 for a Search Warrant

         I, Natalie R. Stewart, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am Special Agent with the Federal Bureau of Investigation (FBI), and have been

so employed for approximately four years. My current responsibilities include the investigation

of national security matters, to include both international terrorism and domestic terrorism.

       2.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search a tent located in the Washington Jefferson

Park at 150 Jefferson St., Eugene, OR 97402 (hereinafter “Premises”), as well as a black

backpack belonging to Brandon Knight (“Knight”) located at or near the Premises, and the

person of Brandon Knight, as described in Attachment A hereto, for evidence, contraband, fruits,

and instrumentalities of violations of Title 18, United States Code, Sections 875(c) (hereinafter

“Target Offense”). As set forth below, I have probable cause to believe that such property and

items, as described in Attachment B hereto, including any digital devices or electronic storage

media, are currently located in the tent described in Attachment A and located at the Washington

Jefferson Park at 150 Jefferson St., Eugene, OR 97402, as well as on the person of Knight, or in

the black backpack detailed in Attachment A.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

 Page 1 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
              Case 6:21-mc-00766       Document 1       Filed 07/06/21     Page 3 of 31




officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                          Applicable Law

         4.     Title 18, United States Code, Section 875(c) provides:

         (c) Whoever transmits in interstate or foreign commerce any communication containing

any threat to kidnap any person or any threat to injure the person of another, shall be fined under

this title or imprisoned not more than five years, or both.

                                  Statement of Probable Cause 1

         5.     On July 6, 2021, I received information from the FBI Eugene Resident Agency

indicating that Brandon Knight was residing at the Premises. The remaining details of my

investigation are outlined below.


1
   Based on my training and experience, I use the following technical terms to convey the
following meanings:

        a.     IP address. The Internet Protocol address (or simply “IP address”) is a unique
numeric address used by digital devices on the Internet. Every digital device attached to the
Internet must be assigned an IP address so that Internet traffic sent from and directed to that
digital device may be directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some digital devices have static—that is, long-
term—IP addresses, while other digital devices have dynamic—that is, frequently changed—IP
addresses.

        b.      Internet. The Internet is a global network of digital devices that communicate
with each other. Due to the structure of the Internet, connections between devices on the
Internet often cross state and international borders, even when the devices communicating with
each other are in the same state.

       c.     Storage medium. A storage medium is any physical object upon which data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.

    Page 2 – Affidavit of Natalie R. Stewart                       USAO Version Rev. Sep. 2019
            Case 6:21-mc-00766        Document 1       Filed 07/06/21     Page 4 of 31




       6.      On or about June 11 and 17, 2021, Brandon KNIGHT, while in Oregon and using

the moniker “Ibrahim Al-Amreeki,” communicated threats via Facebook to an FBI Online Covert

Employee (OCE). Specifically, KNIGHT sent messages indicating his intent to kill his wife and

his intent to “hunt down and execute individuals who work on behalf of the FBI.”

       7.      On or about August 30, 2020, Brandon KNIGHT was arrested in Flagstaff,

Arizona, on multiple counts of disorderly conduct, resisting arrest and aggravated assault on a

Police Officer. According to an Officer Safety Bulletin distributed by the Pima County Sheriff’s

Department, related to this arrest, KNIGHT made threats directly to law enforcement by stating

“that if law enforcement intervened with him and [Adult Victim 1 (AV1)], he would kill the

police and would be glorified for doing so.”

       8.      Based on police reports from the University of Arizona Police Department

(UAPD), on or about December 4, 2020, in response to a report of a domestic violence assault in

progress, UAPD officers arrested KNIGHT in Tucson, Arizona, on multiple charges including

domestic violence assault and aggravated assault on a Peace Officer. A bystander witnessed

KNIGHT beating and kicking a female victim who was on the ground. According to a UAPD

report, when the bystander intervened, KNIGHT pulled out a knife, but put it away when he

realized the bystander was not a police officer. Officers arrived and when they attempted to place

KNIGHT under arrest, KNIGHT forcibly resisted, spit at the officers, grabbed and pinched one

of the officers, and appeared to have grabbed for one of the officer’s taser. During the incident,

KNIGHT stated that he could be COVID positive because his brother was COVID positive while

helping KNIGHT three days earlier. While being arrested KNIGHT continuously spit and

coughed while yelling profanity and threatening statements towards the officers on the scene to


 Page 3 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
             Case 6:21-mc-00766      Document 1       Filed 07/06/21     Page 5 of 31




include “get COVID on all you bitches ... let it kill your family, grandmothers, mothers,

children…you fucking scumbags.” While being transported from the scene to the jail, KNIGHT

made verbal threats to law enforcement, stating he would wait for the officers to be off duty to

kill them and that he would come to UAPD to retrieve his property and “do something.”

KNIGHT further stated he got pleasure from hearing about police officers being murdered

around the country and would wait for them to be off duty, without their guns to kill them.

       9.      Based on a Tucson Police Department (TPD) incident report, on or about

December 20, 2020, the TPD received a 911 call and was dispatched to a Circle K Convenience

Store & Gas Station in response to a report of domestic violence with a weapon. According to

the report, the incident involved a fight between AV1 and Brandon KNIGHT. A witness

observed KNIGHT kick AV1. When AV1 then attempted to leave the scene, AV1 pushed

KNIGHT. In response, KNIGHT lifted his shirt and brandished a shiny object in his

waistband. Both KNIGHT and AV1 refused to speak to TPD officers when questioned. They

were both transported and booked into Pima County jail. KNIGHT was arrested for Domestic

Violence-Assault and Domestic Violence-Threats. AV1 was arrested for Domestic Violence-

Assault.

       10.     At some point between January 2021 and June 2021, KNIGHT traveled from

Arizona to Oregon. Due to an ongoing FBI investigation, on or about May 14, 2021, an FBI

OCE friended a Facebook account believed to be operated by KNIGHT. Subsequent records

from Facebook indicated the registered email accounts for the Facebook account were

knightbrandon43@yahoo.com and Brandon.knight.353250@facebook.com. Additionally, the

credit card on file was in the name of Brandon Knight.


 Page 4 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
               Case 6:21-mc-00766         Document 1         Filed 07/06/21       Page 6 of 31




         11.     FBI OCE engaged in online communications with KNIGHT via Facebook

Messenger. On or about May 19, 2021, FBI OCE received a video from KNIGHT showing an

unidentified person video recording themselves and another unidentified person riding in

between freight train railcars. KNIGHT and OCE stated the following related to the video:

         OCE: what is this? is that you now?

         Al-Amreeki: On a train hahahhaa not a passenger but freight train.

         OCE: I see that, where are you going?

         Al-Amreeki: In Oregon now.

         OCE: Wow, be careful man.

         Al-Amreeki sent another video that'll be labeled below as Video#2.

         OCE: Who is that person?

         Al-Amreeki: Wife. I missing 3 others lol hahahaha Allahu akbar, [Allah is great].

         13.     Based on Eugene, Oregon Police Department (EPD) incident reports, on or about

June 11, 2021 at approximately 07:50 AM, the EPD responded to a homeless encampment at

approximately West 5th Avenue & Jefferson Street, Eugene, Oregon to investigate a report of a

dispute. Upon arrival, Adult Victim 2 (AV2) 2 and AV1 were present. AV2 told the officer that

KNIGHT grabbed an axe and swung it around while saying he was going to kill AV2 and AV1

and “chop them into little pieces.” AV2 also told the officer that KNIGHT was mentally ill and

threatened to kill any police who arrived. AV2 stated a male bystander took the axe away from

KNIGHT and KNIGHT left, but was still texting AV2 on a messaging application using the user

name “Ibrahim.”


2
  Based on information provided by the Portland Police Department, AV2 has used a false name in connection with
interactions with law enforcement.
    Page 5 – Affidavit of Natalie R. Stewart                             USAO Version Rev. Sep. 2019
               Case 6:21-mc-00766          Document 1         Filed 07/06/21        Page 7 of 31




         14.     Based on EPD incident reports, on or about June 11, 2021 at approximately 12:58

PM, EPD responded again to the same area of West 5th Avenue & Jefferson Street and an officer

interviewed AV2. AV2 stated KNIGHT swiped at her tent with a knife but did not damage it.

The officer then interviewed AV1. AV1 advised that KNIGHT was her husband, although they

were never legally married but had been together since 2017. AV1 stated KNIGHT “came at”

AV1 and AV2 earlier with an axe and she was scared of him. AV1 provided the officer with

KNIGHT’s phone number, 541-583-3375 (Subject Phone 1). The officer interviewed witness 1

(W1), in a neighboring tent. W1 indicated KNIGHT was there with a knife prior to the police

arrival. W1 describe the knife as a small, approximately a three-inch blade.

         15.     On the same day as the above incidents, on or about June 11, 2021 at

approximately 3:24pm CST, KNIGHT engaged in a conversation with the FBI OCE via

Facebook Messenger utilizing the same Facebook account “Ibrahim Al-Amreeki". At the time of

the communications, the OCE was in the Northern District of Illinois and had no knowledge of

the above EPD involved incidents. The following conversation took place:

         OCE: How are you?

         Al-Amreeki: I'm doing horrible

         OCE: La hawla wla quata illa billah, [There is no power but from Allah] why? 3

         Al-Amreeki: An individual needs to die

         Al-Amreeki: And I might become a Shahid [martyr] tonight

         OCE: What???



3
  The majority of the communications were in English but in the limited instances where Arabic words or phrases
were spoken or written, the preserved conversations have been translated by FBI linguists and are contained in
brackets.
    Page 6 – Affidavit of Natalie R. Stewart                               USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766        Document 1       Filed 07/06/21    Page 8 of 31




       OCE: Why?

       Al-Amreeki: May Allah accept it

       Al-Amreeki: I'm fully armed and ready to go to battle

       Al-Amreeki: I hope that Allah gives me Gardens beneath which rivers flow

       OCE: Please pray istikhara prayer before you do anything, you need to calm down and

tell me what's going on. [Istikhara prayer is Arabic for Guidance seeking prayer].

       OCE: Akhi

       OCE: Are [you] still there akhi?

       Al-Amreeki: Yrs [sic]

        Al-Amreeki: Make Dua [pray for me]

       OCE: I will, but tell me what's going on. [Al-Amreeki loved OCE's message above]

       Al-Amreeki: I am not able to find it

       OCE: Find what??

       OCE: What are you looking for?

       Al-Amreeki: Suicide

       OCE: Akhi, you need to make the Istikhara prayer. What suicide? that's

haram [forbidden]. Please tell me what are you talking about.

       OCE: I'm really worried about you akhi.

       OCE: Please talk to me.

       OCE: Akhi, I understand becoming a martyr is every Muslim's dream, but suicide is not

the answer.

       Al-Amreeki: Suicide is intentional when you go into the path of the martyrs sword [sic]


 Page 7 – Affidavit of Natalie R. Stewart                       USAO Version Rev. Sep. 2019
             Case 6:21-mc-00766      Document 1      Filed 07/06/21     Page 9 of 31




       OCE: Suicide is not the same as martyrdom, akhi.

       OCE: Listen akhi, if you're planning something, I may be able to help you so your effort

will be recognized [by] the Mu'min [believers] all over the world.

       Al-Amreeki: Ameen [Amen]

       OCE: But you still did not tell me what are you planning on doing.

       OCE: Don't just waste your life in vain.

       OCE: Akhi, is your plan is a personal matter or in the sake of Allah?

       OCE: Akhi Ibrahim.

       Al-Amreeki: My plan is to kill my wife

       OCE: La hawla wla quata illa billah, why akhi? [There is no power but from Allah].

       OCE: You said she was a Muslim.

       Al-Amreeki: Zina [Adultery]

Based on the context of this conversation and the information from the police reports described

above, I believe that Knight was referring to AV1 when he stated he planned to kill his wife.

       16.     On June 11, 2021, Facebook provided records in response to an emergency

request pursuant to 18 U.S.C. § 2702. According to those records, IP address

2607:fb90:8228:a820:0000:0006:12ba:b901 (the “b901 IP address”) was being used to access the

Facebook profile “Al-Amreeki”, UID 100002048415041 on June 11, 2021 at 21:54:05 UTC.

This time translates to 3:54:05 PM CST which corresponded with the above FBI OCE

communications.

       17.     Based on open source IP attribution lookup, the b901 IP address belonged to T-

Mobile. T-Mobile provided records in response to an emergency request pursuant to 18 U.S.C. §


 Page 8 – Affidavit of Natalie R. Stewart                       USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766       Document 1      Filed 07/06/21     Page 10 of 31




2702. According to T-Mobile records, the account subscriber for the b901 IP address on June 11,

2021, was Brandon KNIGHT. According to T-Mobile, the IP address was associated with an

account for a device listed as an “LG STYLO6 64G WHT TMUS KIT RSU.” Based on open

source searches, this designation corresponds with a LG Stylo 6, 64 gigabyte, white mobile

phone. Additionally, T-Mobile records the phone number 541-538-3375 and IMSI

310260042917969 are assigned to that phone. According to T-Mobile records for phone

number 541-538-3375, GPS data indicated that on or about June 11, 2021 at approximately

11:44:26 PM PDT, the phone was located at 44.054521, -123.101120 which corresponded with

the Washington Jefferson Park, in Eugene Oregon, within 88 meters or 289 feet around West 5th

Avenue and Jefferson Street in Eugene, Oregon. This is the park in which the Premises is

located.

       18.    In response to the location information provided by the T-Mobile records, EPD

officers went to the Washington Jefferson Park and saw a light move in the tent that was

previously identified by AV2 as belonging to KNIGHT. Officers located and identified KNIGHT

and effectuated an arrest of KNIGHT.

       19.    KNIGHT was arrested by EPD for “Menacing – Threats” and on an outstanding

warrant from Pima County, Arizona. The Eugene, Oregon authorities did not file charges.

KNIGHT was subsequently released from custody on June 16, 2021.

       20.    After his release, KNIGHT again engaged in a conversation with a FBI OCE on

or about June 17, 2021. The following conversation took place:

       Al-Amreeki: I was arrested

       OCE: Hey akhiiiiii, what happened?


 Page 9 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766        Document 1      Filed 07/06/21      Page 11 of 31




       Al-Amreeki: The FBI was tracking my location

       OCE: ok??

       Al-Amreeki: Declaration of war

       OCE: What do you mean?

       OCE: Are you out now?

       OCE: Akhi.

       OCE: Are you still there?

       OCE: Akhi

       Al-Amreeki: Yes

       Al-Amreeki: They arrested me when I left the Masjid [Mosque].

       OCE: Tell me the story, what happened tp you and what happened with your wife?

       OCE: *To you [corrected the above typo].

       Al-Amreeki: They charge me as a fugitive from Justice

       OCE: And what now?? Are you still in prison?

       Al-Amreeki: My wife was raped

       Al-Amreeki: I declare war on the United States government

       Al-Amreeki: Hunt down any person working for the FBI

       OCE: la hawla wla quwata illa billah [There is no power but from Allah]

       Al-Amreeki: Even if they go to the Masjid [Mosque]

       Al-Amreeki: Allah says do not spy on your Muslim brother so if they’re spying on their

Muslim brother they deserve to be executed

       Further on in the conversation the following was stated:


 Page 10 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766          Document 1         Filed 07/06/21   Page 12 of 31




       OCE: I am sorry to hear that

       Al-Amreeki: So now I’m on a mission to hunt down and execute individuals who work

on behalf of the FBI

       OCE: So are you now released?

       Al-Amreeki: Yes

       OCE: Alhamdu lillah

       Al-Amreeki: But my phone is being hacked and tracked

       Al-Amreeki: By the United States government

       Al-Amreeki: So that they’re listening in on us right now I want him to know that there is

no God except one and his name is Allah and that Prophet Muhammad is the final messenger and

the seal of all the prophets peace be upon all of them

       Al-Amreeki: And to make me a Shahid [martyr]

       OCE: Ameen ya rab alalameen [Amen O Lord of the universe]

       Al-Amreeki: Take me to cut my head off just like I’ll cut theirs off

       Al-Amreeki: They can cut my head off just like I will cut their heads off

       Al-Amreeki: Let it glow like gold on the day of judgement AMEEN [Amen]

       Further conversation contained the following:

       Al-Amreeki: The last thing they’ll be begging for is the mercy of Allah

       Al-Amreeki: I’m already tracking the FBI agent who track me

       21.     On July 6, 2021, the FBI Eugene Resident Agency performed physical

surveillance of Brandon Knight near the area of the Washington Jefferson Park in Eugene, OR.

FBI Eugene special agents observed Knight walking with a black backpack near and into the


 Page 11 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766        Document 1       Filed 07/06/21      Page 13 of 31




Premises. An FBI Eugene special agent observed the backpack to be small to medium in size,

with bungee cords strapped to it, and an item protruding from the backpack that appeared to be a

metal pole or bar. Agents observed Knight enter and leave the Premises a number of times

while surveilling the area.

       22.     Based on the threatening messages contained in these conversations, Knight’s

record of threats and actual physical violence against AV1 and others, and the events of June 11,

2021, I believe that the Premises and Knight’s person contain evidence of the above-described

offense.

                                       Electronic Records

       23.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the Premises, in whatever form they are found. One

form in which the records will likely be found is data stored on a computer’s hard drive, on other

storage media, or other digital devices, including cell phones (hereinafter collectively referred to

as digital devices). Thus, the warrant applied for would authorize the seizure of electronic

storage media or the copying of electronically stored information, all under Rule 41(e)(2)(B).

       24.     There is probable cause to believe, and I do believe, that records will be stored on

a digital device in the Premises, on Knight’s person, or in the backpack.

               a.      Computer files or remnants of such files can be recovered months or even

years after they have been downloaded onto a digital device, deleted, or viewed via the Internet.

Electronic files downloaded to a digital device can be stored for years at little or no cost. Even

when files have been deleted, they can be recovered months or years later using forensic tools.

When a person “deletes” a file on a digital device, the data contained in the file does not actually


 Page 12 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766          Document 1       Filed 07/06/21     Page 14 of 31




disappear; rather, that data remains on the digital device until it is overwritten by new data.

Therefore, deleted files or remnants of deleted files, may reside in free space or slack space—

that is, in space on the digital device that is not currently being used by an active file—for long

periods of time before they are overwritten. In addition, a digital device’s operating system may

also keep a record of deleted data in a “swap” or “recovery” file.

               b.      Wholly apart from user-generated files, digital devices—in particular,

internal hard drives—contain electronic evidence of how a digital device has been used, what it

has been used for, and who has used it. To give a few examples, this forensic evidence can take

the form of operating system configurations, artifacts from operating system or application

operation, file system data structures, and virtual memory “swap” or paging files. Digital device

users typically do not erase or delete this evidence, because special software is typically required

for that task. However, it is technically possible to delete this information.

               c.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

               d.      Based on actual inspection of other evidence related to this investigation, I

am aware that there is probable cause to believe that digital devices were used to send the

threatening communications detailed above. Thus, there is reason to believe that there is a

digital device currently located on the Premises, in the backpack, or on Knight’s Person.

       25.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant

but also for forensic electronic evidence that establishes how digital devices were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this


 Page 13 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766         Document 1       Filed 07/06/21      Page 15 of 31




forensic electronic evidence will be on any digital device in the Premises, because, based on my

knowledge, training, and experience, I know:

               a.      Data on the digital device can provide evidence of a file that was once on

the digital device but has since been deleted or edited, or of a deleted portion of a file (such as a

paragraph that has been deleted from a word processing file). Virtual memory paging systems

can leave traces of information on the storage medium that show what tasks and processes were

recently active. Web browsers, email programs, and chat programs store configuration

information on the digital device that can reveal information such as online nicknames and

passwords. Operating systems can record additional information, such as the attachment of

peripherals, the attachment of USB flash storage devices or other external storage media, and the

times the digital device was in use. Computer file systems can record information about the

dates files were created and the sequence in which they were created.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled it. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, email, email address books, “chat,” instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time. Further, forensic evidence on a digital device

can show how and when it was accessed or used. Such “timeline” information allows the

forensic analyst and investigators to understand the chronological context of access to the digital

device, its use, and events relating to the offense under investigation. This “timeline”


 Page 14 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766          Document 1       Filed 07/06/21     Page 16 of 31




information may tend to either inculpate or exculpate the user of the digital device. Last,

forensic evidence on a digital device may provide relevant insight into the user’s state of mind as

it relates to the offense under investigation. For example, information on a digital device may

indicate the user’s motive and intent to commit a crime (e.g., relevant web searches occurring

before a crime indicating a plan to commit the same), consciousness of guilt (e.g., running a

“wiping program” to destroy evidence on the digital device or password protecting or encrypting

such evidence in an effort to conceal it from law enforcement), or knowledge that certain

information is stored on a digital device (e.g., logs indicating that the incriminating information

was accessed with a particular program).

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how digital

devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a digital device is evidence may depend

on other information stored on the digital device and the application of knowledge about how a

digital device behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is


 Page 15 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
            Case 6:21-mc-00766        Document 1       Filed 07/06/21      Page 17 of 31




not present on a digital device. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user’s

intent.

                f.       I know that when an individual uses a digital device to commit a crime

such as to send threatening communications via email, the individual’s digital device will

generally serve both as an instrumentality for committing the crime and also as a storage medium

for evidence of the crime. The digital device is an instrumentality of the crime because it is

used as a means of committing the criminal offense. The digital device is also likely to be a

storage medium for evidence of crime. From my training and experience, I know that a digital

device used to commit a crime of this type may contain: data that is evidence of how the digital

device was used; data that was sent or received; notes as to how the criminal conduct was

achieved; records of Internet discussions about the crime; and other records that indicate the

nature of the offense.

          26.   Because more than one person may share the Premises as a residence, it is

possible that the Premises will contain digital devices that are predominantly used, and perhaps

owned, by persons who are not suspected of a crime. If it is nonetheless determined that it is

possible that the things described in this warrant could be found on any of those digital devices,

the warrant applied for would permit the seizure and review of those items as well.

          27.   In most cases, a thorough search of the Premises for information that might be

stored on a digital device often requires the seizure of the device and a later, off-site review

consistent with the warrant. In lieu of removing a digital device from the Premises or Knight’s

Person, it is sometimes possible to image or copy it. Generally speaking, imaging is the taking


 Page 16 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766          Document 1      Filed 07/06/21      Page 18 of 31




of a complete electronic picture of the digital device’s data, including all hidden sectors and

deleted files. Either seizure or imaging is often necessary to ensure the accuracy and

completeness of data recorded on the digital device and to prevent the loss of the data either from

accidental or intentional destruction. This is true because:

               a.      As noted above, not all evidence takes the form of documents and files

that can be easily viewed on site. Analyzing evidence of how a digital device has been used,

what it has been used for, and who has used it requires considerable time, and taking that much

time on premises could be unreasonable. As explained above, because the warrant calls for

forensic electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

examine digital devices to obtain evidence. Digital devices can store a large volume of

information. Reviewing that information for things described in the warrant can take weeks or

months, depending on the volume of data stored, and would be impractical and invasive to

attempt on-site.

               b.      Records sought under this warrant could be stored in a variety of formats

that may require off-site reviewing with specialized forensic tools. Similarly, digital devices

can be configured in several different ways, featuring a variety of different operating systems,

application software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of hardware and software

available makes it difficult to know before a search what tools or knowledge will be required to

analyze the system and its data on the Premises. However, taking the digital device off-site and

reviewing it in a controlled environment will allow its examination with the proper tools and

knowledge.


 Page 17 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766          Document 1       Filed 07/06/21      Page 19 of 31




                                      Nature of Examination

        28.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant for

which I apply would permit seizing, imaging, or otherwise copying digital devices that

reasonably appear to contain some or all of the evidence described in the warrant and would

authorize a later review of the device or information consistent with the warrant. The later

review may require techniques, including but not limited to computer-assisted scans of the entire

device, that might expose many parts of a hard drive to human inspection in order to determine

whether it is evidence described by the warrant.

        29.     The initial examination of the digital device will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time

period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

        30.     If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the digital device do not contain any data falling within the

scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.


 Page 18 – Affidavit of Natalie R. Stewart                          USAO Version Rev. Sep. 2019
           Case 6:21-mc-00766         Document 1       Filed 07/06/21    Page 20 of 31




       31.     If an examination is conducted, and the computer and storage media do not

contain any data falling within the ambit of the warrant, the government will return the computer

and storage media to its owner within a reasonable period of time following the search and will

seal any image of the computer and storage media, absent further authorization from the Court.

       32.     If a computer or storage media contains evidence, fruits, contraband, or is an

instrumentality of a crime, the government may retain that computer or storage media as

evidence, fruits, contraband, or an instrumentality of a crime or to commence forfeiture

proceedings against the computer and storage media and/or the data contained therein.

       33.     The government will retain a forensic image of the digital device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.

                                             Conclusion

       34.     Based on the foregoing, I have probable cause to believe, and I do believe,

Brandon Knight violated Title 18 U.S.C. Section 875(c), and that evidence of that offense, as

more fully described in Attachment B hereto, is presently located at the Premises, in Knight’s

backpack, and on Knight’s person which are more fully described above and in Attachment A

hereto. I therefore request that the Court issue a warrant authorizing a search of the Premises,

the backpack, and Knight’s person, as described in Attachment A for the items listed in

Attachment B and the examination and seizure of any such items found.


 Page 19 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766         Document 1        Filed 07/06/21     Page 21 of 31




       35.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) William M. McLaren, and AUSA McLaren advised me that in his opinion the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant.

                                         Request for Sealing

       36.     I further request that the Court issue an order sealing, until further order of the

Court, all papers submitted in support of the requested search warrant, including the application,

this affidavit, the attachments, and the requested search warrant. I believe that sealing these

documents is necessary because the information to be seized is relevant to an ongoing

investigation, and any disclosure of the information at this time may endanger the life or physical

safety of an individual, cause flight from prosecution, cause destruction of or tampering with

evidence, cause intimidation of potential witnesses, or otherwise seriously jeopardize an

///



///



///



///



///


 Page 20 – Affidavit of Natalie R. Stewart                         USAO Version Rev. Sep. 2019
          Case 6:21-mc-00766         Document 1       Filed 07/06/21     Page 22 of 31




investigation. Premature disclosure of the contents of the application, this affidavit, the

attachments, and the requested search warrant may adversely affect the integrity of the

investigation.


                                                       /s/ Natalie R. Stewart, Per Rule 4.1
                                                      _______________________________
                                                      NATALIE R. STEWART
                                                      Special Agent, FBI

                                                                                         5:13pm
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
              July 6, 2021
a.m/p.m. on ________________.



                                                      ________________________________
                                                      MUSTAFA T. KASUBHAI
                                                      United States Magistrate Judge




 Page 21 – Affidavit of Natalie R. Stewart                        USAO Version Rev. Sep. 2019
            Case 6:21-mc-00766        Document 1       Filed 07/06/21      Page 23 of 31




                                        ATTACHMENT A

                                     Property to Be Searched

       1.      The Premises to be searched is a tent located in the Washington Jefferson Park, at

150 Jefferson St, Eugene, OR, 97402. The tent is located near under the Interstate-105 overpass

in an encampment with other tents. The tent has a dark gray and light green two-toned exterior.

It features a rainfly over its primary entrance that comes to a point, and it is located directly next

to a smaller tent that is light blue in color. Figure 1 depicts the exterior of the Premises tent

Figure 2 depicts an overhead view of the park and the above-named overpass.

       Figure 1




       Figure 2
            Case 6:21-mc-00766     Document 1     Filed 07/06/21   Page 24 of 31




       2.      The person to be searched is Brandon Knight, aka Ibrahim Al-Amreeki, DOB:

xx/xx/1994. Knight is depicted below.
            Case 6:21-mc-00766      Document 1      Filed 07/06/21     Page 25 of 31




       3.      The backpack to be searched is a small to medium-sized black backpack on or

near the person of Brandon Knight or in or near the Premises. The backpack was observed to be

adorned with bungee cords used for securing additional items to the exterior of the backpack, and

at least one object—appearing to be a pole or bar—was attached to the bungee cords attached to

the backpack and protruding approximately one foot from the backpack. Knight was last

observed wearing the black backpack on July 6, 2021.
            Case 6:21-mc-00766        Document 1      Filed 07/06/21      Page 26 of 31




                                       ATTACHMENT B

                                        Items to Be Seized

       The items to be searched for, seized, and examined, are those items on the Premises, a

tent, a backpack, and Knight’s person, as specified in attachment A and located in the

Washington Jefferson Park, at 150 Jefferson St, Eugene, OR, 97402, that contain evidence,

contraband, fruits, and instrumentalities of violations of Title 18, United States Code (U.S.C.),

Section 875(c) (transmitting threatening communications in interstate commerce. The items to

be seized cover the period of June 11, 2021 through the date of the execution of the search

warrant.

       1.      The items referenced above to be searched for, seized, and examined are as

follows:

            a. Computers, storage media, or digital devices used to commit the violations

               described above.

            b. Communications, correspondence, information, records, documents, data, images,

               audio, video, social media, websites, and other print or electronic information

               pertaining to researching or planning to kill, injure, harass, or intimidate another

               person, or place persons under surveillance.

            c. Communications between Knight and AV1.

            d. Communications between Knight and anyone else regarding AV1.

            e. Information regarding Knight’s feelings toward AV1 and information about any

               plans regarding AV1.

            f. Any physical or electronic notes regarding AV1.


 Page 1 – Attachment B                                           USAO Version Rev. June 2017
            Case 6:21-mc-00766         Document 1     Filed 07/06/21     Page 27 of 31




            g. Knives, blades, firearms and other dangerous weapons and ammunition.

            h. Calendar entries, notes, documents, location data, browsing history, cookies,

               metadata and other records or information regarding Knight’s location(s), or

               intended location(s).

            i. Any records or information regarding internet usage, including browsing history,

               cookies, metadata and other records or information, relating to images, videos, or

               other media used for planning to kill, injure, harass, or intimidate another person,

               or place persons under surveillance.

            j. Records containing screen names, usernames, and e-mail addresses, and identities

               assumed for the purposes of communication on the internet. These records may

               include billing and subscriber records, chat room logs, social media applications,

               e-mail messages or emails in draft form.

            k. Records and information related to interstate travel or travel within the State of

               Oregon.

            l. Envelopes, stamps, computer paper, printer, hand-written documents, and

               handwriting instruments, including pens, markers, or pencils.

            m. Information regarding Knight’s mental state and mental health

       2.      As used in this attachment, the terms “records” and “information” include all of

the foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form. The term “computer” includes all

types of electronic, magnetic, optical, electrochemical, or other high speed data processing


 Page 2 – Attachment B                                           USAO Version Rev. June 2017
            Case 6:21-mc-00766       Document 1       Filed 07/06/21      Page 28 of 31




devices performing logical, arithmetic, or storage functions, including desktop computers,

notebook computers, mobile phones, tablets, server computers, and network hardware. The term

“storage medium” includes any physical object upon which computer data can be recorded.

Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media.

       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage medium, or digital device that contains or in which is

stored records or information that is otherwise called for by this warrant (hereinafter

“Computer”):

               a.      Evidence of who used, owned, or controlled the Computer at the time the

       things described in this warrant were created, edited, or deleted, such as logs, registry

       entries, configuration files, saved usernames and passwords, documents, browsing

       history, user profiles, email, email contacts, “chat,” instant messaging logs, photographs,

       and correspondence.

               b.      Evidence of software that would allow others to control the Computer,

       such as viruses, Trojan horses, and other forms of malicious software, as well as evidence

       of the presence or absence of security software designed to detect malicious software.

               c.      Evidence of the lack of such malicious software.

               d.      Evidence indicating how and when the Computer was accessed or used to

       determine the chronological context of computer access, use, and events relating to the

       crime under investigation and to the Computer user.

               e.      Evidence indicating the Computer user’s state of mind as it relates to the


 Page 3 – Attachment B                                           USAO Version Rev. June 2017
        Case 6:21-mc-00766          Document 1     Filed 07/06/21    Page 29 of 31




     crime under investigation.

             f.      Evidence of the attachment to the Computer of other storage devices or

     similar containers for electronic evidence.

             g.      Evidence of counter-forensic programs (and associated data) that are

     designed to eliminate data from the Computer.

             h.      Evidence of the times the Computer was used.

             i.      Passwords, encryption keys, and other access devices that may be

     necessary to access the Computer.

             j.      Documentation and manuals that may be necessary to access the

     Computer or to conduct a forensic examination of the Computer.

             k.      Records of or information about Internet Protocol addresses used by the

     Computer.

             l.      Records of or information about the Computer’s Internet activity,

     including firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

     web pages, search terms that the user entered into any Internet search engine, and records

     of user-typed web addresses.

             m.      Contextual information necessary to understand the evidence described in

     this attachment.

             n.      Routers, modems, and network equipment used to connect computers to

     the Internet.

                                     Search Procedure




Page 4 – Attachment B                                        USAO Version Rev. June 2017
            Case 6:21-mc-00766         Document 1       Filed 07/06/21      Page 30 of 31




       4.      The search for data capable of being read, stored, or interpreted by a computer or

storage device, may require authorities to employ techniques, including imaging any computer or

storage media and computer-assisted scans and searches of the computers and storage media, that

might expose many parts of the computer to human inspection in order to determine whether it

constitutes evidence as described by the warrant.

       5.      The initial examination of the computer and storage media will be performed

within a reasonable amount of time not to exceed 120 days from the date of execution of the

warrant. If the government needs additional time to conduct this review, it may seek an

extension of the time period from the Court within the original 120-day period from the date of

execution of the warrant. The government shall complete this review within 180 days of the date

of execution of the warrant. If the government needs additional time to complete this review, it

may seek an extension of the time period from the Court.

       6.      If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the computer and storage media do not contain any data

falling within the scope of the warrant, they will not search or examine those files or folders

further without authorization from the Court. Law enforcement personnel may continue to

examine files or data falling within the purview of the warrant, as well as data within the

operating system, file system, software application, etc., relating to files or data that fall within

the scope of the warrant, through the conclusion of the case.

       7.      If an examination is conducted, and the computer and storage media do not

contain any data falling within the ambit of the warrant, the government will return the computer

and storage media to its owner within a reasonable period of time following the search and will


 Page 5 – Attachment B                                             USAO Version Rev. June 2017
            Case 6:21-mc-00766        Document 1       Filed 07/06/21      Page 31 of 31




seal any image of the computer and storage media, absent further authorization from the Court.

       8.      The government may retain the computer and storage media as evidence, fruits,

contraband, or an instrumentality of a crime or to commence forfeiture proceedings against the

computer and storage media and/or the data contained therein.

       9.      The government will retain a forensic image of the computer and storage media

for a number of reasons, including proving the authenticity of evidence to be used at trial,

responding to questions regarding the corruption of data, establishing the chain of custody of

data, refuting claims of fabricating, tampering, or destroying data, and addressing potential

exculpatory evidence claims where, for example, a defendant claims that the government

avoided its obligations by destroying data or returning it to a third party.




 Page 6 – Attachment B                                            USAO Version Rev. June 2017
